Third District Court of Appeal
                               State of Florida

                         Opinion filed March 9, 2022.
       Not final until disposition of timely filed motion for rehearing.
                             ________________

                             No. 3D21-1101
                       Lower Tribunal No. 17-14161
                          ________________


                          Federico Garcia, et al.,
                                Appellants,

                                     vs.

                    Milport Investors Ltd., etc., et al.,
                                Appellees.


     An Appeal from the Circuit Court for Miami-Dade County, Mark
Blumstein, Judge.


      Disability Independence Group, Inc., and Matthew W. Dietz, for
appellants.

      Law Offices of Robert P. Frankel, P.A., and Robert P. Frankel
(Plantation), for appellees.


Before EMAS, SCALES and BOKOR, JJ.

     SCALES, J.
      Appellants Federico Garcia and Tyler King, the plaintiffs below, appeal

a February 17, 2021 summary judgment order and an April 28, 2021 order

denying their motion for rehearing of the summary judgment order. Because

the challenged orders are not final as to Garcia, we lack appellate jurisdiction

to adjudicate Garcia’s appeal and, therefore, dismiss the appeal as to

Garcia. We affirm the trial court’s final summary judgment as to King.

      I.    RELEVANT BACKGROUND

      Garcia and King lived together in an apartment complex in Miami-Dade

County that was owned by appellee Milport Investors Ltd. d/b/a Porta Di Oro

Apartments (“Milport”) and managed by appellee Saving Property

Management Corporation (“Saving”). Only Garcia, though, had a written

lease with Milport.

      According to the operative second amended complaint, on July 17,

2015, Garcia and King went to the apartment complex’s leasing office to

speak with the property manager, appellee Ricardo Martin, about Garcia

renewing his lease. During their discussion, a disagreement arose over

Garcia’s alleged disparate treatment with respect to the apartment complex’s

“no pets” policy. At this point, Martin “pulled out a gun from his waistband,

placing it on the table in front of the plaintiffs, and told them their dog was

not allowed in the building again.” Martin then allegedly produced a notice to



                                       2
vacate the property, informing Garcia that he would not get his security

deposit back unless Garcia complied with the notice and moved out of the

property. Appellants moved out of the apartment complex.

      In June 2017, appellants filed the instant two-count action against

Milport, Saving and Martin. Count I of the operative complaint alleged a claim

for housing discrimination in violation of the Miami-Dade County Code.

Count II alleged a common law claim for the intentional tort of assault. In

each count, Garcia and Tyler were the named plaintiffs, and Milport, Saving

and Martin were the named defendants.

      In December 2020, appellees filed two motions for partial summary

judgment, asserting that Florida’s impact rule 1 precluded appellants from

recovering non-economic damages in either claim. Further, appellees

argued that the alleged encounter between Martin and appellants did not

constitute the tort of assault because there was no allegation that Martin had

threatened to cause any harm to appellants. Finally, appellees argued that,


1
  “Florida’s impact rule provides that ‘before a plaintiff can recover damages
for emotional distress caused by the negligence of another, the emotional
distress suffered must flow from physical injuries the plaintiff sustained in an
impact. The rule actually requires some impact on the plaintiff, or, in certain
situations, the manifestation of severe emotional distress such as physical
injuries or illness.’” G4S Secure Sols. USA, Inc. v. Golzar, 208 So. 3d 204,
208 (Fla. 3d DCA 2016) (quoting Fla. Dep’t of Corrs. v. Abril, 969 So. 2d 201,
206 (Fla. 2007)).


                                       3
at a minimum, Milport and Service could not be held vicariously liable for the

alleged intentional acts of Martin.

      In support of their summary judgment motions, appellees filed Martin’s

deposition transcript, wherein Martin gave his account of the July 17, 2015

encounter. Martin described a friendly encounter with Garcia only.

According to Martin, Martin never removed his gun from his waistband in

Garcia’s presence, nor did he put the gun on the table in front of Garcia.

Rather, Martin testified: “I had my gun, my wallet, and my cell[phone] on top

of my desk when [Garcia] walked in.”

      Garcia filed an affidavit in opposition to appellees’ motions. Among

other things, Garcia attested that King and Garcia had met with Martin on

July 17, 2015, and during their conversation Martin had pulled a gun from his

waistband and placed it on the table. Additionally, Garcia attested as follows:

            I . . . knew Mr. Martin intended to threaten me with his gun
      because he was looking me straight in the eye as he pulled the
      gun from behind his back. As he glared into my eyes, he pointed
      the barrel of the gun at me and laid it on his desk. Any reasonable
      person would feel sub-zero chills in their stomach, as I did.

            ....

            He pulled the gun mid-conversation; a conversation that
      was cordial and respectful. I was simply asking him for a favor,
      hoping he would reconsider his decision. I asked him with a
      smile. He repaid my smile by threatening my life with a gun.

King did not file an affidavit in opposition to appellees’ motions.


                                       4
      Following a hearing, the trial court granted appellees’ motions, and

entered the February 17, 2021 final summary judgment in favor of appellees

on both of King’s counts, dismissing King’s claims with prejudice. With

respect to Garcia, the trial court dismissed Garcia’s assault claim (count II)

as to Milport and Saving, but denied appellees’ motions as to Garcia’s

housing discrimination claim (count I). Accordingly, Garcia’s housing

discrimination claim remains pending below as to each appellee and his

assault claim remains pending as to Martin. After the trial court denied

appellants’ motion for rehearing, both Garcia and King appealed.

      II. ANALYSIS 2

      Because a portion of Garcia’s claims against appellees survive and are

still active, the challenged orders constitute only a partial, and not a final,

judgment as to Garcia. See Almacenes El Globo De Quito, S.A. v. Dalbeta

L.C., 181 So. 3d 559, 562 (Fla. 3d DCA 2015). Moreover, because the partial



2
  This Court reviews de novo an order granting summary judgment. See
Siegel v. Tower Hill Signature Ins. Co., 225 So. 3d 974, 976 (Fla. 3d DCA
2017). After the trial court rendered the challenged orders, the Florida
Supreme Court amended Florida Rule of Civil Procedure 1.510 to adopt a
new summary judgment standard. See In re Amends. to Fla. R. Civ. P. 1.510,
309 So. 3d 192, 194-95 (Fla. 2020) (adopting the federal summary judgment
standard). The revised standard, effective May 1, 2021, does not apply here
as the challenged orders predate the rule’s amendment. See Alvarez v.
Citizens Prop. Ins. Corp., 328 So. 3d 61, 63 n.3 (Fla. 3d DCA 2021).


                                      5
final judgment is not “one that disposes of a separate and distinct cause of

action that is not interdependent with other pleaded claims,” see Fla. R. App.

P. 9.110(k), we lack appellate jurisdiction to review any portion of the

challenged orders as they relate to Garcia. 3

      Because, however, the challenged orders totally dispose of the entire

case as to King, the challenged orders constitute a partial final judgment as

to him. See Fla. R. App. P. 9.110(k). We, therefore, have jurisdiction to

review those portions of the challenged orders entering final summary

judgment on King’s claims. Id.

      The record is not entirely clear as to why the trial court entered final

summary judgment on King’s claim for housing discrimination (count I),

dismissing that claim with prejudice. Nevertheless, because King does not

challenge or make any argument with respect to the trial court’s dismissal of

this claim in his initial brief before this Court, the issue is deemed waived and

abandoned. See Rosier v. State, 276 So. 3d 403, 406 (Fla. 1st DCA 2019)

(“For an appellant to raise an issue properly on appeal, he must raise it in

the initial brief. Otherwise, issues not raised in the initial brief are considered

waived or abandoned.”); Teitelbaum v. S. Fla. Water Mgmt. Dist., 176 So. 3d



3
 We express no opinion on whether the trial court erred by entering the
challenged orders as to Garcia.

                                        6
998, 1005 n.3 (Fla. 3d DCA 2015) (concluding the appellants waived an

issue not raised in the briefing before this Court).

      With regard to King’s assault claim (count II), the record is devoid of

any evidence that, as a result of Martin’s alleged conduct, King had been

threatened or was placed in fear of imminent danger, an essential element

of the intentional tort of assault. See Sullivan v. Atl. Fed. Sav. & Loan Ass’n.,

454 So. 2d 52, 54 (Fla. 4th DCA 1984). Garcia’s affidavit in opposition to

appellees’ summary judgment motion plainly asserted that Garcia was

threatened, but Garcia’s affidavit is silent as to whether King was threatened.

Indeed, in his affidavit, Garcia attested that when Martin pulled the gun from

his waistband, Martin glared menacingly at Garcia and pointed the barrel of

the gun at Garcia before putting the gun on the table. No mention is made of

King during this timeframe, other than that King was with Garcia during the

encounter. Martin’s deposition testimony effectively negated the operative

complaint’s unsworn allegations of King’s assault claim, and, because King

did not present any counter-evidence regarding the essential element of the

alleged assault, summary judgment on this claim was proper. See Garbark

v. Gayle, 312 So. 3d 1286, 1288 (Fla. 1st DCA 2021) (“If the moving party

presents evidence sufficient to support the claimed nonexistence of a

material issue, the opposing party must come forward with counter-evidence



                                       7
sufficient to reveal a genuine issue of material fact. . . . If the opposing party

fails to come forward with competent counter-evidence, the moving party is

entitled to summary judgment.”) (citations omitted).

      Appeal dismissed in part, and affirmed in part. 4




4
 We need not, and do not, decide whether the trial court properly applied
Florida’s impact rule or whether the trial court properly determined that
Milport and Saving could not be held vicariously liable for the alleged assault.
Because of our rulings, these issues are irrelevant as to King and premature
as to Garcia.

                                        8